DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan E. Keller Reg No 60,516 on 01/11/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
receiving, for a user of a networking system, a plurality of message requests from co-users of the networking system with whom the user has not actively engaged on the networking system;
ranking the plurality of message requests utilizing one or more metrics;
generating a prioritized list of message requests based on the ranking of the plurality of message requests; 
displaying, on a client device associated with the user, a first set of  message requests of the plurality of message requests in a first graphical user interface based on the prioritized list of message requests;
detecting when the user of the networking system views a message request without responding to the message request and opens a message request without responding to the message request, wherein viewing the message request without responding comprises detecting the user viewing the message request in the prioritized list of message request without selecting or opening the message request
decreasing a ranking of a first message request in the prioritized list of message requests based on the user opening the first message request without responding to the first message request;
decreasing a ranking of a second message request in the prioritized list of message request based on the user viewing the second message request without responding to the second message request;
re-ranking of the plurality of message requests based on decreasing the ranking of the first message request and decreasing the ranking of the second message request; 
generating an updated prioritized list of message requests based on the re-ranking of the plurality of message requests; and 
displaying, on the client device associated with the user, a second set of message requests of the plurality of message requests in the first graphical user interface based on the updated prioritized list of message requests, wherein the second set of message requests lacks the first message request and includes the second message request. 

14.	(Currently Amended) A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
receive, for a user of a networking system, a plurality of message requests from co-users of the networking system with whom the user has not actively engaged on the networking system;
rank the plurality of message requests utilizing one or more metrics;
generate a prioritized list of message requests based on the ranking of the plurality of message requests; 
display, on a client device associated with the user, a first set of message requests of the plurality of message requests in a first graphical user interface based on the prioritized list of message requests;
 and opens a message request without responding to the message request, wherein viewing the message request without responding comprises detecting the user viewing the message request in the prioritized list of message request without selecting or opening the message request;
decrease a ranking of a first message request in the prioritized list of message requests based on the user opening the first message request without responding to the first message request;
decrease a ranking of a second message request in the prioritized list of message request based on the user viewing the second message request without responding to the second message request;
re-rank the plurality of message requests based on decreasing the ranking of the first message request and decreasing the ranking of the second message request;
generate an updated prioritized list of message requests based on the re-ranking of the plurality of message requests; and 
display, on the client device associated with the user, a second set of message requests of the plurality of message requests in the first graphical user interface based on the updated prioritized list of message requests, wherein the second set of message requests lacks the first message request and includes the second message request. 

16.	(Currently Amended) The system of claim 14, further comprising instructions that cause the system to determine to rank the plurality of message requests based on the characteristics of the co-users associated with the plurality of message requests by ranking the plurality of message requests based on a number of followers of a co-user associated with a message request, a number of posts by the co-user, a verification status of the co-user, an activity history of the co-user, an account type of the co-user, or an affinity between the co-user and the user

17.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
receive, for a user of a networking system, a plurality of message requests from co-users of the networking system with whom the user has not actively engaged on the networking system;
rank the plurality of message requests utilizing one or more metrics;
generate a prioritized list of message requests based on the ranking of the plurality of message requests; 
display, on a client device associated with the user, a first set of message requests of the plurality of message requests in a first graphical user interface based on the prioritized list of message requests;
detect, when the user of the networking system views a message request without responding to the message requestand opens a message request without responding to the message request, wherein viewing the message request without responding comprises detecting the user viewing the message request in the prioritized list of message request without selecting or opening the message request;
decrease a ranking of a first message request in the prioritized list of message requests based on the user opening the first message request without responding to the first message request;
decrease a ranking of a second message request in the prioritized list of message requests based on the user viewing the second message request without responding to the second message request;
re-rank the plurality of message requests based on decreasing the ranking of the first message request and decreasing the ranking of the second message request; 
generate an updated prioritized list of message requests based on the re-ranking of the plurality of message requests; and 
display, on the client device associated with the user, a second set of message requests of the plurality of message requests in the first graphical user interface based on the updated prioritized list of 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to include “wherein viewing the message request without responding comprises detecting the user viewing the message request in the prioritized list of message request without selecting or opening the message request; decreasing a ranking of a first message request in the prioritized list of message requests based on the user opening the first message request without responding to the first message request; decreasing a ranking of a second message request in the prioritized list of message request based on the user viewing the second message request without responding to the second message request; re-ranking of the plurality of message requests based on decreasing the ranking of the first message request and decreasing the ranking of the second message request-... wherein the second set of message requests lacks the first message request and includes the second message request” The claims now additional require that both a viewing a message without opening, selecting and responding to a message, and opening a message without responding to a message from users that the user is not actively engaged with is detected.  Both of these triggers are then used to decrease a score for their respective messages and used to re rank the messages, however in this case the viewed message is removed from the ranking, and the opened message is only decreased in the final ranking of messages based on various metrics.  An updated search did not result in a prior art or a combination of arts that would reasonably anticipate nor render the claims obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
1/14/22